33 So. 3d 776 (2010)
Teejay MAPP, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-820.
District Court of Appeal of Florida, Fourth District.
April 21, 2010.
Juan E. Mourin of the Law Offices of Grey and Mourin, Miami, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Roman v. State, 786 So. 2d 1220 (Fla. 4th DCA 2001).
CIKLIN, GERBER, JJ., and COX, JACK S., Associate Judge, concur.